DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29, 37 and 41 are objected to because of the following informalities:
(claim 29, line 7) “an offshore drilling rig” should be changed to “the offshore drilling rig”.
(claim 37, lines 7-8) “the offshore drilling rig; and, and the movement control system” should be changed to “the offshore drilling rig; and the movement control system”.
(claim 41, lines 5-6) “the offshore drilling rig” should be changed to “an offshore drilling rig”.
(claim 41, line 6) “a diverter assembly” should be changed to “the diverter assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-34, 36-38 and 40-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel et al. (7,370,707).
As concerns claim 29, McDaniel shows a well center assembly (300) for an offshore drilling rig (col 1, line 19-22), comprising: a diverter assembly (310), and a movement control system (315) configured to control movement of the diverter assembly (col 8, In 43-58), wherein the movement control system being operable between the diverter assembly and a supporting structure (320) of an offshore drilling rig (Fig. 8).
As concerns claim 30, McDaniel shows wherein the movement control system comprises at least one actuator (315) for controlling movement of the diverter assembly, and wherein the actuator is configurable between an extended configuration and a retracted configuration to control movement of the diverter assembly relative to the supporting structure (Fig. 8; col 8, In 43-58).
As concerns claim 31, McDaniel shows wherein the movement control system comprises a plurality of actuators (315), and in that the actuator is fixable to define a fixed spacing between at least part of the diverter assembly and the supporting structure (Fig. 8; col 8, In 43-58).
As concerns claim 32, McDaniel shows wherein the movement control system is configured to compensate for movement of the diverter assembly out of a plane defined by the supporting structure (Fig. 8; col 8, In 43-58).
As concerns claim 33, McDaniel shows wherein the movement control system is configured to compensate for an angular variation in an orientation or inclination of the diverter assembly relative to the supporting structure (Fig. 8; col 8, In 43-58).
As concerns claim 34, McDaniel shows wherein the diverter assembly defines a throughbore configured to permit passage of a riser joint therethrough during deployment or retrieval thereof (Fig. 8 & 9).
As concerns claim 36, McDaniel shows wherein the diverter assembly comprises at least one of a rotary table and a spider (370).
As concerns claim 37, McDaniel shows an offshore drilling rig (col 1, In 19-22), comprising: a supporting structure (320); a diverter assembly (310); and a movement control system (315) configured to control movement of the diverter assembly (col 8, In 43-58) wherein the movement control system being operable between the diverter assembly and the supporting structure of the offshore drilling rig (Fig. 8).
As concerns claim 38, McDaniel shows a component (riser) for connecting the diverter assembly to a wellhead (col 1, In 19-22).
As concerns claim 40, McDaniel shows wherein the diverter assembly comprises at least one of a rotary table and a spider (370).
As concerns claim 41, McDaniel shows a method of controlling a diverter assembly for an offshore drilling rig, the method comprises steps of: controlling movement of a diverter assembly (310) relative to a supporting structure (320) of an 
As concerns claim 42, McDaniel shows wherein the controlling of movement of the diverter assembly includes at least one of: limiting, preventing, restricting or stopping movement of the diverter assembly relative to the supporting structure (Fig. 8; col 8, In 43-58).
As concerns claim 43, McDaniel shows wherein the controlling of movement of the diverter assembly includes at least one of: permitting, allowing, varying the rate of, or dampening movement of the diverter assembly relative to the supporting structure (Fig. 8; col 8, In 43-58).
As concerns claim 44, McDaniel shows wherein the controlling of movement of the diverter assembly includes at least one of: controlling a position, orientation or inclination of the diverter assembly relative to the supporting structure (Fig. 8; col 8, In 43-58).
As concerns claim 45, McDaniel shows compensating for movement of a component (riser) mechanically associated with the diverter assembly during deployment or retrieval of the component between the offshore drilling rig and a wellhead, and/or during a hang-off scenario in which the component is disconnected from the wellhead (col 1, In 19-22).
As concerns claim 46, McDaniel shows determining a movement parameter of the diverter assembly and controlling movement of the diverter assembly based on the movement parameter (Fig. 8 & 9; col 8, In 48-58).
As concerns claim 47, McDaniel shows determining a further movement parameter upon compensating for movement of the diverter assembly to define a feedback loop for compensating for movement of the diverter assembly relative to the supporting structure (Fig. 8 & 9; col 8, In 43-58).
As concerns claim 48, McDaniel shows utilizing the movement control system operable between the diverter assembly and the supporting structure of the offshore drilling rig to control movement of the diverter assembly relative to the supporting structure of the offshore drilling rig (Fig. 8; col 8, In 43-58), and in further comprising actuating the movement control system to permit at least one actuator (315) of the movement control system to be inspected, repaired or replaced.

Claims 29 and 32-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijning et al. (9,458,681).
As concerns claim 29, Wijning shows a well center assembly (4) for an offshore drilling rig (1), comprising: a diverter assembly (41), and a movement control system (13) configured to control movement of the diverter assembly (col 4, In 26-32; col 10, In 66 - col 11, In 2), wherein the movement control system being operable between the diverter assembly and a supporting structure (2) of an offshore drilling rig (Fig. 2-4).
As concerns claim 32, Wijning shows wherein the movement control system is configured to compensate for movement of the diverter assembly out of a plane defined by the supporting structure (Fig. 3).
As concerns claim 33, Wijning shows wherein the movement control system is configured to compensate for an angular variation in an orientation or inclination of the diverter assembly relative to the supporting structure (Fig. 3).
As concerns claim 34, Wijning shows wherein the diverter assembly defines a throughbore configured to permit passage of a riser joint (88) therethrough during deployment or retrieval thereof (Fig. 1-3).
As concerns claim 35, Wijning shows wherein the diverter assembly is connectible to at least one diverter connector (42) for receiving fluid diverted by the diverter assembly, wherein the diverter connector is configured to permit movement of the diverter assembly while maintaining fluid communication with the diverter assembly (Fig. 2-4).
As concerns claim 36, Wijning shows wherein the diverter assembly comprises at least one of a rotary table and a spider (5).
As concerns claim 37, Wijning shows an offshore drilling rig (1), comprising: a supporting structure (2); a diverter assembly (41); and a movement control system (13) configured to control movement of the diverter assembly (col 4, In 26-32; col 10, In 66 - col 11, In 2) wherein the movement control system being operable between the diverter assembly and the supporting structure of the offshore drilling rig (Fig. 2-4).
As concerns claim 38, Wijning shows a component (38) for connecting the diverter assembly to a wellhead (Fig. 1).
As concerns claim 39, Wijning shows a tensioner system (37) for controlling a tension applied to the component (38).
As concerns claim 40, Wijning shows wherein the diverter assembly comprises at least one of a rotary table and a spider (5).
As concerns claim 41, Wijning shows a method of controlling a diverter assembly for an offshore drilling rig, the method comprises steps of: controlling movement of a diverter assembly (41) relative to a supporting structure (2) of an offshore drilling rig (1) by operating a movement control system (13) between the diverter assembly and the supporting structure of the offshore drilling rig (Fig. 2-4; col 4, In 26-32; col 10, In 66 - col 11, In 2).
As concerns claim 42, Wijning shows wherein the controlling of movement of the diverter assembly includes at least one of: limiting, preventing, restricting or stopping movement of the diverter assembly relative to the supporting structure (Fig. 3).
As concerns claim 43, Wijning shows wherein the controlling of movement of the diverter assembly includes at least one of: permitting, allowing, varying the rate of, or dampening movement of the diverter assembly relative to the structure (Fig. 3).
As concerns claim 44, Wijning shows wherein the controlling of movement of the diverter assembly includes at least one of: controlling a position, orientation or inclination of the diverter assembly relative to the supporting structure (Fig. 3).
As concerns claim 45, Wijning shows compensating for movement of a component (38) mechanically associated with the diverter assembly during deployment or retrieval of the component between the offshore drilling rig and a wellhead, and/or during a hang-off scenario in which the component is disconnected from the wellhead (Fig. 1).
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that McDaniel fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a diverter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims 29, 37 and 41 recite a diverter assembly without providing any structure which makes up the assembly.  The only structure provided is wherein the diverter assembly comprises at least one of a rotary table and a spider in claims 36 and 40, and the diverter assembly includes at least one shoulder for mounting the diverter assembly on the actuators as described in the specification.  Thus, the support plate (310) of McDaniel corresponds with the shoulder of the diverter assembly, and the spider (370) corresponds with the spider of the diverter assembly.  Therefore, McDaniel meets the claim language.
In response to applicant's argument that Wijning does not disclose or show controlling movement of a diverter, the examiner respectfully disagrees.  As stated above, the claims do not recite a diverter, rather the claims recite a diverter assembly which includes at least one of a rotary table and a spider.  Furthermore, Wijning teaches controlling movement of a spider relative to a supporting structure of an offshore drilling rig to which a diverter may or may not be mounted.  Thus, Wijning teaches controlling movement of a diverter assembly.  Additionally, indirectly controlling movement of the diverter by controlling movement of the spider to which the diverter may or may not be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679